DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) filed on the record are in compliance with the content requirements of 37 CFR 1.97 and 37 CFR 1.98 and have been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “forward-leaning chair” recited in the claims must be shown or the feature canceled from the claims.  Specifically, the specification does not clearly refer to a numbered element in the drawings as the “forward-leaning chair”. This structure must be shown with sufficient specificity without entering new matter.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claim 10, the following limitation is unclear:
“a support connected to the forward-leaning chair and connected to the breast pump table; and the breast pump table and connected to the support and capable of holding two bottles for receiving pumped breast milk.” 
This limitation appears to contain typographical and/or grammatical errors that render the scope of the claimed invention indefinite.
For the purpose of examination, the limitation will be interpreted to mean “a support connected to the forward-leaning chair and connected to the breast pump table; and the support is capable of holding two bottles for receiving pumped breast milk.” 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghilzai (WO 2008/085174 A1, hereinafter “Ghilzai”).
Regarding claim 1, Ghilzai discloses a breast pumping assembly attachable to a forward-leaning chair (the limitation “a breast pumping assembly attachable to a forward-leaning chair” appears to limit the structure of the claimed invention to an assembly capable for use with a breast pump and having a structure that can attach to a forward-leaning chair), comprising: 
a breast pump table 800 (Fig. 8) sized to receive a breast pump (see Fig. 8 showing that the pump table 800 has a size that can support a typical breast pump, and additionally has openings that can support a cup-shaped structure 804), 
a support 122 (Fig. 8) connectable to the forward-leaning chair (via an unlabeled transverse component that connects to the support 122 at mount 114 and extends beneath the seat pad 118) and connected to the breast pump table 800 (as shown, the support 122 is connected to the rest of the forward-leaning chair, which can be considered to comprise seat base 108, seat 112, knee pads 500/502 and thoracic pad 130); and 
the breast pump table 800 connected to the support 122 (as described above and shown in Fig. 8) and capable of holding two bottles for receiving pumped breast milk (as shown in Fig. 8, the table 800 has four openings, two of which can be used to hold bottles; it is also noted that the bottles can rest on the surface of the table 800 instead of held in the openings).
Regarding claim 3, Ghilzai discloses that the breast pump table further comprises two openings sized to allow passage of at least part of a pumping bottle assembly comprising a bottle and a breast shield (as shown in Fig. 8, the table 800 has four openings, two of which can be used to hold bottles).
Regarding claim 4, Ghilzai discloses a support leg 106 (Fig. 9) connected to the breast pump table 800 (indirectly, via the seat 112), and “depending downward” (interpreted to mean located downward from the table 800).

Regarding claim 6, Ghilzai discloses that the support 122 is connectable to the forward-leaning chair by one of a clamp or a clip (i.e., a clip 114).
Regarding claim 8, Ghilzai discloses that the support 122 is permanently connected to the forward-leaning chair (i.e., Fig. 4A shows securing means 408 which make up the mount 114 connecting the support 122 to the rest of the chair; see para [0034] disclosing that the securing means is a mechanism that can establish a permanent coupling with another structure).
Regarding claim 9, Ghilzai discloses that the breast pumping 800 table further comprises arm rests (i.e., the breast pumping table 800 has a top flat surface that can accommodate the arms to allow a user to rest).

Claims 1, 6-10, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riach (U.S. Pat. 5,401,078, hereinafter “Riach”).
Regarding claim 1, Riach discloses a breast pumping assembly attachable to a forward-leaning chair (the limitation “a breast pumping assembly attachable to a forward-leaning chair” appears to limit the structure of the claimed invention to an assembly capable for use with a breast pump and having a structure that can attach to a forward-leaning chair), comprising: 
a breast pump table 51 (Fig. 1) sized to receive a breast pump (i.e., the table 51 is sized to receive a patient’s arms, and thus would also be understood to be able to receive a conventional breast pump), 
a support 62 (Fig. 8) connectable to the forward-leaning chair (i.e., at the members 15 of the chair frame) and connected to the breast pump table 51 (see Fig. 8); and 
the breast pump table 51 connected to the support 62 and capable of holding two bottles for receiving pumped breast milk (the table is considered to be sized, shaped and supported in a manner that would enable it to  hold two bottles for receiving pumped breast milk, since the table 51 must also be sized and shaped to support the weight and dimensions of a patient’s arms).
Regarding claim 6, Riach discloses that the support is connectable to the forward-leaning chair by one of a clamp or a clip (see clamp like locking means 63 in Fig. 10; see also col. 7, lines 57-63).
Regarding claim 7, Riach discloses that the support 62 is pivotably connectable for the forward-leaning chair to allow movement of the breast pumping assembly (see Figs. 10A-10C showing the positions of the support 62 relative to the frame 15; thus, the breast pump assembly which would sit on the support 62 would also be moveable). 
Regarding claim 8, Riach discloses that the support 62 is permanently connected to the forward-leaning chair (i.e., Fig. 8 shows locking means 63 which, as best understood, establish a permanent coupling between the support 62 and the frame 15 of the forward-leaning chair; the support 62 is able to pivot relative to the frame 15, but is not intended to be removed from the frame).
Regarding claim 9, Riach discloses that the breast pumping table 51 further comprises arm rests (i.e., the table 51 has a center 61 that is able to hold a breast pump assembly, and spaced apart arms 62 that are able to be used as arm rests).
Regarding claim 10, Riach discloses a forward-leaning breast pumping chair (the limitation “a forward-leaning breast pumping chair” appears to limit the structure of the claimed invention to chair that can be used for breast pumping) comprising:
a center post 15 and a base 25/26 (Fig. 1), the center post angled forwardly relative to the base (see Fig. 1)
a seat 30 (Fig. 1) attached to the center post (via second members 20; see Fig. 1);
a head rest 53 attached to the center post, such that the center post, seat and head rest are configured so as to cause a seated user to be leaning forward at an angle when seated (see Fig. 1);
a breast pumping assembly attached to the center post, the assembly comprising: a breast pump table 51 sized to receive a breast pump (i.e., the table 51 is sized to receive a patient’s arms, and thus would also be understood to be able to receive a conventional breast pump),
a support 62 connected to the forward-leaning chair and connected to the breast-pump table (see Fig. 8); and
the breast pump table and connected to the support and capable of holding two bottles of receiving pumped breast milk (i.e., the table is considered to be sized, shaped and supported in a manner that would enable it to  hold two bottles for receiving pumped breast milk, since the table 51 must also be sized and shaped to support the weight and dimensions of a patient’s arms).
Regarding claim 14, Riach discloses that the support 62 is pivotably connectable for the forward-leaning chair to allow movement of the breast pumping assembly (see Figs. 10A-10C showing the positions of the support 62 relative to the frame 15; thus, the breast pump assembly which would sit on the support 62 would also be moveable). 
Regarding claim 15, Riach discloses that the support 62 is permanently connected to the center post 15 of the forward-leaning chair (i.e., Fig. 8 shows locking means 63 which, as best understood, establish a permanent coupling between the support 62 and the frame 15 of the forward-leaning chair; the support 62 is able to pivot relative to the frame 15, but is not intended to be removed from the frame).
Regarding claim 19, Riach discloses that the support 62 is further connected to the base of the breast pumping chair (i.e., the support 62 is connected to the center post 15, which is connected to a portion 26 of the base).
Regarding claim 20, Riach discloses that the height of the breast pump table 51 relative to the seat is adjustable, as by adjusting the angle of the breast pump table 51, which has a height component.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai (WO 2008/085174 A1) in view of Haskins et al (U.S. Pub. 2017/0251807, hereinafter “Haskins”).
Regarding claims 2 and 11, it is noted that Ghilzai does not appear to disclose that the breast pump table comprises a ridge extending from a top of at least a part of a perimeter of the breast pump table.
Haskins discloses a table surface having a ridge (combination of a protective band 50 and a lip disposed upon a top edge of the band 50; see Fig. 1A and paras [0066]-[0067]) extending from a top of the perimeter of the table surface (see Fig. 1A).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Ghilzai by incorporating a ridge extending from a top of at least part of a perimeter of the breast pump table, in order to provide an edge against which an item on the platform may be maintained (see Haskins at para [0067]), understood to be useful to stabilize or prevent an item (such as a breast pump) from falling off the table.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai (WO 2008/085174 A1) in view of Wagner et al (U.S. Pub. 2006/0265809 A1, hereinafter “Wagner”), further in view of Silver et al (U.S. Pat. 6,257,847, hereinafter “Silver”).
Regarding claim 5, it is noted that Ghilzai does not appear to disclose the assembly further comprising a breast pump resting on the breast pump table and two bottles each comprising a breast pumping shield, a tubing connecting the breast pumping shield to the breast pump, each breast pumping shield extending through one of the openings of the breast pump table.
Wagner discloses a surface 13 (Fig. 1A) for holding two bottles of a breast pump, each bottle comprising a breast pumping shield, with each breast pumping shield extending along with its corresponding bottle through a corresponding opening 33 (Fig. 1A) of the surface 13 (see Fig. 4).
Based at least on the disclosure in Ghilzai that the table 800 is “used to support any number of objects for manipulation, examination or interaction by the user” (see para [0044]), a skilled artisan would have found it obvious at the time of the invention to modify the device of Ghilzai so as to incorporate a breast pump into the assembly, as taught in Wagner, with a reasonable expectation of success in supporting the breast pump for manipulation, examination or interaction by the user. Further, since Wagner teaches openings in its surface 13 to hold breast pump bottles comprising breast pumping shields, a skilled artisan would have found it obvious to use the openings already provided in Ghilzai for holding breast pump bottles based on this teaching, with a reasonable expectation of success.
It is further noted that the combination of Ghilzai and Wagner does not appear to disclose a breast pump resting on the breast pump table, and a tubing connecting the breast pumping shield to the breast pump,
Silver discloses a breast pump assembly having a breast pump 150 (Fig. 13) that can rest on a table (see Fig. 13 and col. 11, lines 7-11, disclosing a “table-top” pump 150) with a tubing 18 (Fig. 13) connecting the breast pump 150 to breast pumping shields 16’ (Fig. 13) and collection bottles 38 (Fig. 13).
A skilled artisan would have found it obvious at the time of the invention to modify the combined teachings of Ghilzai and Wagner to provide a breast pump resting on the breast pump table 800 with a tubing connecting the breast pumping shield to the breast pump, as taught in Silver, as a well-known way to provide suction to the breast pump shield (see Silver at col. 11, lines 19-21) using a pump that can rest on the table 800 in order to be accessible to the user.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Riach (U.S. Pat. 5,401,078) in view of Wagner et al (U.S. Pub. 2006/0265809 A1), further in view of Silver et al (U.S. Pat. 6,257,847).
Regarding claim 5, it is noted that Riach does not appear to disclose the assembly further comprising a breast pump resting on the breast pump table and two bottles each comprising a breast pumping shield, a tubing connecting the breast pumping shield to the breast pump, each breast pumping shield extending through one of the openings of the breast pump table.
Wagner discloses a surface 13 (Fig. 1A) for holding two bottles of a breast pump, each bottle comprising a breast pumping shield, with each breast pumping shield extending along with its corresponding bottle through a corresponding opening 33 (Fig. 1A) of the surface 13 (see Fig. 4).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Riach so as to incorporate a breast pump into the assembly, as taught in Wagner, with a reasonable expectation of success of using the table 51 of Riach, specifically at its flat center 61, for supporting the breast pump for manipulation, examination or interaction by the user (see Riach at col. 7, lines 65-67 disclosing that the table 51 is desirably flat and adjustable to the comfort of the patient and to a position most advantageous to a desired treatment). 
It is further noted that the combination of Riach and Wagner does not appear to disclose a breast pump resting on the breast pump table, and a tubing connecting the breast pumping shield to the breast pump,
Silver discloses a breast pump assembly having a breast pump 150 (Fig. 13) that can rest on a table (see Fig. 13 and col. 11, lines 7-11, disclosing a “table-top” pump 150) with a tubing 18 (Fig. 13) connecting the breast pump 150 to breast pumping shields 16’ (Fig. 13) and collection bottles 38 (Fig. 13).
A skilled artisan would have found it obvious at the time of the invention to modify the combined teachings of Riach and Wagner to provide a breast pump resting on the breast pump table 800 with a tubing connecting the breast pumping shield to the breast pump, as taught in Silver, as a well-known way to provide suction to the breast pump shield (see Silver at col. 11, lines 19-21) using a pump that can rest on the table 800 in order to be accessible to the user.

Claims 10, 12, 13, 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai (WO 2008/085174 A1, hereinafter “Ghilzai”).
Regarding claim 10, Ghilzai discloses a forward-leaning breast pumping chair comprising: 
a center post 113 (Fig. 1) and a base 102 (Fig. 1) the center post angled forwardly relative to the base (as shown in Figs. 1, 6 and 8); 
a seat 112 (Fig. 8) attached to the center post; 
the center post 113 and seat configured so as to cause a seated user to be leaning forward at an angle when seated (see Fig. 6); 
and a breast pumping assembly attached to the center post, the assembly comprising: 
a breast pump table 800 (Fig. 8) sized to receive a breast pump see Fig. 8 showing that the pump table 800 has a size that can support a typical breast pump, and additionally has openings that can support a cup-shaped structure 804);
a support 122 (Fig. 8) connected to the forward-leaning chair and connected to the breast pump table and capable of holding two bottles for receiving pumped breast milk (as shown in Fig. 8, the table 800 has four openings, two of which can be used to hold bottles; it is also noted that the bottles can rest on the surface of the table 800 instead of held in the openings).
It is noted that Ghilzai does not appear to disclose, in the embodiment relied upon in Fig. 8, a head rest (Fig. 8) attached to the center post (via the support 122; see Fig. 8).
However, in an another embodiment shown in Fig. 6, Ghilzai discloses a head rest 138 attached via support 122 to the center post. 
A skilled artisan would have found it obvious to modify the embodiment of Ghilzai shown in Fig. 8 to have a head rest 138 attached via the support 122 to the center post, as shown in Fig. 2, in order to provides a convenient resting surface for a user's head (see Ghilzai at para [0048]). 
Regarding claim 12, Ghilzai discloses that the breast pump table further comprises two openings sized to allow passage of at least part of a pumping bottle assembly comprising a bottle and a breast shield (as shown in Fig. 8, the table 800 has four openings, two of which can be used to hold bottles).
Regarding claim 13, Ghilzai discloses a support leg 106 (Fig. 9) connected to the breast pump table 800 (indirectly, via the seat 112), and “depending downward” (interpreted to mean located downward from the table 800).
Regarding claim 15, Ghilzai discloses that the support 122 is permanently connected to the center post (i.e., Fig. 4A shows securing means 408 which make up the mount 114 connecting the support 122 to the post; see para [0034] disclosing that the securing means is a mechanism that can establish a permanent coupling with another structure).
Regarding claim 16, Ghilzai discloses that the breast pumping 800 table further comprises arm rests (i.e., the breast pumping table 800 has a top flat surface that can accommodate the arms to allow a user to rest).
Regarding claim 19, Ghilzai discloses that the support 122 is further connected to the base of the breast pumping chair (i.e., via the center post 113 and a support column 104).
Regarding claim 20, Ghilzai discloses that a height of the breast pump table relative to the seat is adjustable (such as by the use of securing means 802 that can be slotted into vertically arranged slots in an arm 404 of the support 122; see Fig. 8 and Fig. 4A). 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ghilzai (WO 2008/085174 A1, hereinafter “Ghilzai”) in view of Hurt (U.S. Pat. 7,086,702, hereinafter “Hurt”).
Regarding claims 17 and 18, Ghilzai discloses a rest 130 (Fig. 8) that can be used for an abdomen or the chest, having a base attached to the center post, but does not appear to disclose that the rest has two arms, each of the two arms being movable towards and away from the base.
Hurt discloses a stool having two pad arms 82 (Fig. 1) for resting a portion of the body, the pad arms 82 being movable toward and away from a base (i.e., the arms 82 can be moved laterally away from each other relative to a base 28; see Figs. 1 and 4 illustrating the movement).
A skilled artisan would have found it obvious at the time of the invention to modify the system of Ghilzai such that the rest 130 is in the form of two pad arms that can be movable toward and away from the base, if one wished to provide a rest that can be expanded when necessary and made more compact when necessary, such as for ease or storage and shipment (as taught in Hurt at col. 4, lines 11-25).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is directed to the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
09/06/2022